Citation Nr: 1635401	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right arm (shoulder) injury.

2.  Entitlement to service connection for residuals of a right hand injury.

3.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing.  The hearing transcript is associated with the electronic file.  

In March 2015, the Board reopened the Veteran's right arm, right hand, and back claims, and remanded the case to the RO for further development and adjudicative action.  That decision also granted the Veteran's claims for entitlement to an earlier effective date of January 21, 2009 for an initial 70 percent evaluation of posttraumatic stress disorder (PTSD) and for entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  

The Board notes that the Veteran submitted statements describing the financial hardship he has undergone, including statements in August 2015 and September 2015.  In September 2015, the Veteran submitted a foreclosure notice from July 2015 stating that he was behind on mortgage payments and that the amount of his debt was over $115,000.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  The Veteran's September 2015 statement is a motion to expedite his claim due to financial hardship.  The Board hereby grants the motion and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for a right arm injury, a right hand injury, and a back disability.  At the hearing the Veteran testified that he injured his arm, hand, and back during combat with the enemy.  The Veteran testified that his unit was under fire, he volunteered to drive a tank towards the enemy fire to help ascertain where the fire was coming from, and he injured his right arm, right hand, and back when he jumped off the tank and landed on his right side.  The Veteran reported that his hand was bandaged at the time, but his arm and back injuries were not treated.  The Veteran explained that he was discharged soon after and did not receive a complete physical examination.  The Veteran's exit examination records elevated systolic blood pressure and that the Veteran departed the post before further evaluation or work up could be accomplished.  Shortly after exiting service, the Veteran testified that he claimed entitlement to service connection for his back injury and there is a record of a decision denying service connection for a back disability from September 1970.

The Veteran's DD-214 form shows notations for the Vietnam Service Medal and the Vietnam Combat Medal.  In a July 2009 memorandum, VA verified the Veteran's claims of witnessing a member of his unit killed by a mine.  At the hearing, the Veteran credibly testified of being engaged in combat with the enemy.  Thus, the evidence of record supports the conclusion that the Veteran engaged in combat in Vietnam, so the combat presumption is triggered.  See 38 U.S.C.A. § 1154(b).   Because of this presumption, the VA examiner must presume the truth of the Veteran's statements about how his in-service injuries occurred and the VA examiner must not rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the Veteran's service and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

Pursuant to the Board's March 2015 remand, the AOJ obtained a VA examination and opinion in January 2016 regarding the Veteran's claim for entitlement to service connection for a right arm injury, a right hand injury, and a back disability.  The Board finds the report inadequate and an addendum opinion should be obtained.  The Board's March 2015 remand specifically directed the VA examiner to presume the truth of the Veteran's history of injury in-service unless otherwise shown by the record.  

As for the Veteran's right arm and back claims, the January 2016 VA examiner's rationale is based on the lack of manifestations sufficient to identify chronicity during military service or proximate to military service.  The Veteran's testimony as to the history of these injuries is presumed to be true, the Veteran offered a credible explanation as to why his exit examination was incomplete, and the record of the examination confirms that it was incomplete.  Further, the Veteran filed a claim for a back disability within weeks of his separation from service.  The VA examiner's opinion is inadequate because it rests on a lack of evidence instead of addressing the affirmative evidence of record.  Moreover, the Veteran has current disabilities of his back and right shoulder, but the VA examiner did not provide an opinion as to why there is no nexus between these disabilities and the Veteran's in-service injury.  

As for the Veteran's right hand claim, at the hearing, the Veteran credibly testified that he still has a scar from a hand injury sustained in-service.  The January 2016 VA examiner noted that the Veteran has a well healed scar overlying the right palmar oblique.  Yet the VA examiner opined that it is less likely as not that residuals of a right hand injury were incurred in or caused by the Veteran's service.  The VA examiner supported this conclusion by again referencing the lack of manifestations sufficient to identify a chronic right hand condition.  As noted above, the Veteran's statements as to his in-service injury are presumed to be true.  Further, the Veteran is competent to report what he experiences through one of the senses, and thus, competent to report the presence of a scar since service.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The VA examiner did not point to an alternative etiology for this scar or explain why he did not believe the Veteran's statements that this scar came from an in-service hand injury.  

Lastly, a Social Security Administration (SSA) document dated October 2012 was submitted to the Board in January 2014.  The document indicates that the Veteran has met the medical requirements for disability benefits, and a decision is pending whether the Veteran meets the non-medical requirements for disability benefits.  On remand, the RO should attempt to obtain all records from SSA pertaining to the Veteran's claim for disability benefits.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

2.  Then, return the claims file to the January 2016 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's right arm, right hand, and back disabilities.  If the January 2016 examiner is not available, the claims folder should be reviewed by another examiner with appropriate expertise.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  

The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note such review, and specifically note review of the Veteran's May 2010 statement in support of claim describing how his in-service injuries occurred, his May 2012 substantive appeal describing the same, the January 2015 hearing transcript, especially the Veteran's description of how his in-service injuries occurred and why he was not given a full exit examination, and his February 2016 statement in support of claim his in-service injuries.  The examiner should:

(a) Identify any currently diagnosed right arm disability;

(b) provide an opinion regarding whether is it at least as likely as not (50 percent probability) that any currently diagnosed right arm disability was caused by, or is otherwise related to, the Veteran's active duty service;

(c) identify any currently diagnosed right hand disability;

(d) provide an opinion regarding whether is it at least as likely as not (50 percent probability) that any currently diagnosed right hand disability was caused by, or is otherwise related to, the Veteran's active duty service;

(e) identify any currently diagnosed back disability;

(f) provide an opinion regarding whether is it at least as likely as not (50 percent probability) that any currently diagnosed back disability was caused by, or is otherwise related to, the Veteran's active duty service.

The examiner cannot rely on the absence of any service treatment records concerning the right arm, right hand, or back disabilities in rendering his/her opinions.  As the Veteran was in combat, it is presumed that he experienced right arm, right hand, and back injuries while jumping from a tank in service.  A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





